Citation Nr: 1021136	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for thyroid disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The Veteran had active service from October 1953 to January 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In October 2008 the Veteran indicated 
that he no longer desired a Board hearing on this matter.

Due to a discrepancy in the available records, in April 2010 
correspondence (copies of which were sent to two 
organizations that had previously represented the Veteran) 
the Board requested that the Veteran clarify his 
representation in this appeal.  The Veteran did not respond 
to the April 2010 letter, and the Veteran is deemed 
unrepresented in this matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran asserts that he has thyroid disability that is 
related to radiation exposure from Operation Redwing.  The 
Department of Defense has confirmed the Veteran's 
participated in Operation Redwing.  In March 2000, the 
Defense Threat Reduction Agency (DTRA) provided a dose 
estimate for the Veteran, and in November 2006 DTRA provided 
a revised dose estimate.

The record also reflects that after service, the Veteran has 
been diagnosed with thyroid related disability including 
hypothyroidism.  The Board notes that the Veteran's thyroid 
disability is not listed as a presumptive disability under 38 
C.F.R. § 3.311(b)(2).  The Board observes, however, that the 
availability of presumptive service connection for some 
conditions based on exposure to radiation does not preclude 
direct service connection for other conditions.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board observes that the three requirements of 38 C.F.R. § 
3.311(b)(1) have not been met, and referral to the Under 
Secretary for Benefits for further consideration of the 
Veteran's thyroid disability under 38 C.F.R. § 3.311(c) is 
not warranted.

The Board finds, however, that because the Veteran has 
confirmed exposure to radiation during service, currently has 
a thyroid disability, and has submitted a medical extract 
that suggests a link between radiation exposure and 
hypothyroidism, that a remand for a VA examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4)(i).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2008 to the present.

Accordingly, the case is hereby REMANDED for the following 
actions:

1. Obtain any recent treatment records 
for the Veteran from the VA Medical 
Center in Kansas City, Missouri from 
April 2008 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  After obtaining the above evidence, 
to the extent available, the Veteran 
should be scheduled for the appropriate 
VA examination to determine the nature 
and etiology of the Veteran's thyroid 
disability.  

The examiner must review the Veteran's 
claims folder, to include a copy of this 
Remand, and indicate in the report that 
such a review was made.  All necessary 
tests should be conducted and after a 
thorough examination, the examiner is 
asked to render an opinion as to the 
following:

*	Is the Veteran's thyroid disability 
a radiogenic disease?
*	Is it as least as likely as not (50 
percent or more) that the Veteran's 
thyroid disability resulted from 
exposure to ionizing radiation in 
service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for thyroid disability.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
(if any) should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
SHEREEN M. MARCUS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

